Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 1 of 18 PageID: 1



 TROY LAW, PLLC
 Aaron Schweitzer (AS 6369)
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 119
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective and
 potential Rule 23 Class                                      Case No. 19-cv-12742

 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 ---------------------------------------------------------X   29 U.S.C. § 216(b)
 BAO YU YANG,                                                 COLLECTIVE ACTION &
 on his own behalf and on behalf of others similarly          FED. R. CIV. P. 23 CLASS
 situated                                                     ACTION
                                     Plaintiff,
                                     v.
                                                              COMPLAINT
 SOMCHAI AND COMPANY INC
          d/b/a Sky Thai;
 MADEE INC
          d/b/a Sky Thai;
 JC62 INC
          d/b/a Sky Thai;
 AMPAWUN SILRAKSA, and
 CHIN YING LAU
          a/k/a Lau Chez Ying
                                     Defendants.
 ---------------------------------------------------------X

        Plaintiff BAO YU YANG (hereinafter referred to as Plaintiff), on behalf of himself and

others similarly situated, by and through his attorney, Troy Law, PLLC, hereby brings this

complaint against Defendants SOMCHAI AND COMPANY INC d/b/a Sky Thai; MADEE INC

d/b/a Sky Thai; JC62 INC d/b/a Sky Thai; AMPAWUN SILRAKSA, and CHIN YING LAU

a/k/a Lau Chez Ying, and alleges as follows:

                                             INTRODUCTION

        1.       This action is brought by the Plaintiff BAO YU YANG, on behalf of himself

as well as other employees similarly situated, against the Defendants for alleged violations of



TTroy                                               1 of 18                     Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 2 of 18 PageID: 2



the Fair Labor Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and New Jersey Wage and

Hour Law, NJSA § 34:11-56 et seq (“NJWHL”), arising from Defendants’ various willfully

and unlawful employment policies, patterns and practices.

        2.     Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NJWHL by engaging in pattern and

practice of failing to pay its employees, including Plaintiff, minimum wage for each hour

worked and overtime compensation for all hours worked over forty (40) each workweek.

        3.     Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid minimum wage, (2) unpaid overtime wages, (3) out of pocket

expenses to delivery experts on the road, (4) liquidated damages, (5) prejudgment and post-

judgement interest; and or (6) attorney’s fees and cost.

        4.     Plaintiff further alleges pursuant NJWHL that he is entitled to recover from the

Defendants: (1) unpaid minimum wage compensation, (2) unpaid overtime compensation, (3)

out of pocket expenses to delivery experts on the road, (4) pre-judgment and post-judgment

interest, and (4) attorney’s fees and costs.

                                    JURISDICTION AND VENUE

        5.     This Court has original federal question jurisdiction over this controversy

under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the

New Jersey State Law claims pursuant to 28 U.S.C. § 1367(a).

        6.     Venue is proper in the New Jersey pursuant to 28 U.S.C. §§ 1391(b) and (c),

because Defendants conduct business in this District, and the acts and omissions giving rise to

the claims herein alleged took place in this District.




TTroy                                          2 of 18                           Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 3 of 18 PageID: 3



                                            PLAINTIFF

        7.     From on or about October 15, 2017 to April 19, 2018, Plaintiff BAO YU

YANG was employed by Defendants to work as a delivery at 62 Morris Street, Jersey City,

NJ 07302.

                                          DEFENDANTS

        Corporate Defendants

        8.     Defendant MADEE INC d/b/a Sky Thai is a domestic business corporation

organized under the laws of the State of New Jersey with a principal address at 62 Morris

Street, Jersey City, NJ 07302.

        9.     MADEE INC d/b/a Sky Thai is a business engaged in interstate commerce that

has gross sales in excess of five hundred thousand dollars ($500,000) per year.

        10.    MADEE INC d/b/a Sky Thai purchased and handled goods moved in interstate

commerce.

        11.    Defendant JC62 INC d/b/a Sky Thai is a domestic business corporation

organized under the laws of the State of New Jersey with a principal address at 62 Morris

Street, Jersey City, NJ 07302.

        12.    JC62 INC d/b/a Sky Thai is a business engaged in interstate commerce that has

gross sales in excess of five hundred thousand dollars ($500,000) per year.

        13.    JC62 INC d/b/a Sky Thai purchased and handled goods moved in interstate

commerce.

        14.    Defendant SOMCHAI AND COMPANY INC d/b/a Sky Thai is a domestic

business corporation organized under the laws of the State of New Jersey with a principal

address at 62 Morris Street, Jersey City, NJ 07302.


TTroy                                        3 of 18                              Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 4 of 18 PageID: 4



         15.   SOMCHAI AND COMPANY INC d/b/a Sky Thai is a business engaged in

interstate commerce that has gross sales in excess of five hundred thousand dollars ($500,000)

per year.

         16.   SOMCHAI AND COMPANY INC d/b/a Sky Thai purchased and handled

goods moved in interstate commerce.

         Owner/Operator Defendants

         17.   AMPAWUN SILRAKSA known as “Boss” to Plaintiff and Registered Agent

and Director of MADEE INC d/b/a Sky Thai, (1) had the power to hire and fire employees,

(2) supervised and controlled employee work schedules or conditions of employment, (3)

determined the rate and method of payment, and (4) maintained employee records at MADEE

INC d/b/a Sky Thai; JC62 INC d/b/a Sky Thai; and SOMCHAI AND COMPANY INC d/b/a

Sky Thai.

         18.   AMPAWUN SILRAKSA hired Plaintiff, in addition to deliveryman WU and

deliveryman TONY.

         19.   AMPAWUN SILRAKSA paid restaurant employees every half a month, in

check.

         20.   AMPAWUN SILRAKSA set Plaintiff’s work schedule.

         21.   AMPAWUN SILRAKSA acted intentionally and maliciously and is an

employer pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29

C.F.R. § 791.2, NJWHL § 34:11-4.1 and the regulations thereunder, and is jointly and

severally liable with MADEE INC d/b/a Sky Thai; JC62 INC d/b/a Sky Thai; and SOMCHAI

AND COMPANY INC d/b/a Sky Thai.

         22.   CHIN YING LAU a/k/a Lau Chez Ying and Director of JC62 INC d/b/a Sky



TTroy                                       4 of 18                            Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 5 of 18 PageID: 5



Thai and SOMCHAI AND COMPANY INC d/b/a Sky Thai, (1) had the power to hire and

fire employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employee

records at MADEE INC d/b/a Sky Thai; JC62 INC d/b/a Sky Thai; and SOMCHAI AND

COMPANY INC d/b/a Sky Thai

         23.   CHIN YING LAU A/K/A LAU CHEZ YING acted intentionally and

maliciously and is an employer pursuant to FLSA, 29 U.S.C. § 203(d) and regulations

promulgated thereunder, 29 C.F.R. § 791.2, NJWHL § 34:11-4.1 and the regulations

thereunder, and is jointly and severally liable with MADEE INC d/b/a Sky Thai; JC62 INC

d/b/a Sky Thai; and SOMCHAI AND COMPANY INC d/b/a Sky Thai.

                                      STATEMENT OF FACTS

         24.   Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiff, the FLSA Collective Plaintiffs, and the Class.

         25.   At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff and similarly situated employees at least the New Jersey minimum wage for each

hour worked.

         26.   At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiff his lawful overtime compensation of one and one-half times (1.5x) their regular rate

of pay for all hours worked over forty (40) in a given workweek.

         27.   While employed by Defendants, Plaintiff was not exempt under federal and

state laws requiring employers to pay employees overtime.

         28.   Defendants failed to keep full and accurate records of Plaintiff's hours and

wages.



TTroy                                          5 of 18                            Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 6 of 18 PageID: 6



         29.      Upon information and belief, Defendants failed to keep full and accurate

records in order to mitigate liability for their wage violations. Defendants never furnished any

notice of their use of tip credit.

         30.      At all relevant times, Defendants knowingly and willfully failed to provide

Plaintiff and similarly situated employees with Time of Hire Notice reflecting true rates of pay

and payday as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

         31.      Defendants knew that the nonpayment of overtime pay would financially

injure Plaintiff and similarly situated employees and violate state and federal laws.

         Plaintiff BAO YU YANG

         32.      From on or about October 15, 2017 to April 19, 2018, Plaintiff BAO YU

YANG was employed by Defendants to work as a delivery at 62 Morris Street Jersey City, NJ

07302.

         33.      At any one time, there are between seventeen (17) and eighteen (18)

employees at the restaurant, including two (2) to three (3) deliverymen, three (3) to four (4)

waiters, two (2) to three (3) receptionists, six (6) to seven (7) kitchen workers, including two

(2) Spanish-speaking workers and two (2) fry woks.

         34.      From on or about October 15, 2017 to April 19, 2018, Plaintiff BAO YU

YANG’s regular work schedule ran from:

               a. 11:00 to 22:00 (boarding by restaurant employees for Plaintiff BAO YU

                  YANG to drive back to Elmhurst, Queens, NY) to 22:30 (head off to Elhurst,



TTroy                                          6 of 18                            Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 7 of 18 PageID: 7



                 Queens, NY) to 23:30 (arrive at Elmhurst, Queens, NY) with one (1) hour

                 fixed break from 15:00 to 16:00 for eleven and one half (11.5) hours per day

                 for three (3) days on Mondays, Tuesdays, and Thursdays;

              b. 11:00 to 23:00 (boarding by restaurant employees for Plaintiff BAO YU

                 YANG to drive back to Elmhurst, Queens, NY) to 23:30 (head off to Elmhurst,

                 Quens, NY) to 24:30 (arrive at Elmhurst, Queens, NY) with one (1) hour fixed

                 break from 15:00 to 16:00 for twelve and one half (12.5) hours per day for one

                 (1) day on Fridays;

              c. 12:00 to 22:00 (boarding by restaurant employees for Plaintiff BAO YU

                 YANG to drive back to Elmhurst, Queens, NY) to 22:30 (head off to Elmhurst,

                 Quens, NY) to 24:00 (arrive at Elmhurst, Queens, NY) with one (1) hour fixed

                 break for eleven (11) hours per day for one (1) day on Saturdays; and

              d. 15:30 to 22:00 (boarding by restaurant employees for Plaintiff BAO YU

                 YANG to drive back to Elmhurst, Queens, NY) to 22:30 (30 (head off to

                 Elmhurst, Quens, NY) to 23:30 (arrive at Elmhurst, Queens, NY)with one (1)

                 hour fixed break for seven (7) hours per day for one (1) day on Sundays for a

                 total of sixty-five (65) hours each week.

        35.      Each day, Plaintiff BAO YU YANG would drive the transportation an empty

to the restaurant. The transportation usually took one hour and a half per day.

        36.      Plaintiff BAO YU YANG had to pay fifteen dollars ($15) in car toll every

work day.

        37.      Defendants did not reimburse Plaintiff BAO YU YANG for the car toll.

        38.      Accordingly, Plaintiff BAO YU YANG’s total work time would be seventy




TTroy                                          7 of 18                            Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 8 of 18 PageID: 8



four (74) hours a week.

        39.    At all relevant times, Plaintiff BAO YU YANG did not have a fixed time for

lunch or for dinner.

        40.    In fact, Plaintiff BAO YU YANG had no time for dinner, meaning that during

dinner hours if customer’s order came, his break stopped and he had to deliver.

        41.    From on or about October 15, 2017 to April 19, 2018, Plaintiff BAO YU

YANG was paid a flat compensation at a rate of one thousand three hundred fifty dollars

($1350.00) per month.

        42.    Plaintiff BAO YU YANG was paid in check every half a month.

        43.    At all relevant times, Plaintiff BAO YU YANG was not paid overtime pay for

overtime work.

        44.    At all relevant times, Plaintiff BAO YU YANG was never informed of his

hourly pay rate or any tip deductions toward the minimum wage.

        45.    Throughout his employment, Plaintiff BAO YU YANG was not compensated

at least at one-and-one-half his promised hourly wage for all hours worked above forty (40) in

each workweek.

        46.    As part of Plaintiff’s employment with Defendants, Plaintiff BAO YU YANG

was required to bear the cost of the purchase of a motor vehicle and the costs of the gasoline.

        47.    In delivering food to Defendants’ customers, Plaintiff BAO YU YANG drives

an average of seventy five (75) miles a workday.

        48.    On average, Plaintiff BAO YU YANG drives three (3) miles per order, and

delivers between twenty (20) and thirty (30) orders a day.

        49.    Plaintiff BAO YU YANG was not reimbursed by Defendants for the cost of




TTroy                                         8 of 18                             Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 9 of 18 PageID: 9



the gasoline or the cost of maintaining the delivery vehicle for Defendants’ benefit.

                             COLLECTIVE ACTION ALLEGATIONS

        50.    Plaintiff brings this action individually and as class representative individually

and on behalf of all other and former non-exempt employees who have been or were

employed by the Defendants for up to the last three (3) years, through entry of judgment in

this case (the “Collective Action Period”) and whom were not compensated at their promised

hourly rate for all hours worked and at one and one half times their promised work for all

hours worked in excess of forty (40) hours per week (the “Collective Action Members”).

                                 CLASS ACTION ALLEGATIONS

        51.    Plaintiff brings his NJWHL claims pursuant to Federal Rules of Civil

Procedure (“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by

Defendants on or after the date that is two years before the filing of the Complaint in this case

as defined herein (the “Class Period”).

        52.    All said persons, including Plaintiff, are referred to herein as the “Class.”

        53.    The Class members are readily ascertainable. The number and identity of the

Class members are determinable from the records of Defendants. The hours assigned and

worked, the positions held, and the rate of pay for each Class Member is also determinable

from Defendants’ records. For purpose of notice and other purposes related to this action,

their names and addresses are readily available from Defendants. Notice can be provided by

means permissible under said Fed. R. Civ. P. 23.

        Numerosity

        54.    The proposed Class is so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the


TTroy                                          9 of 18                             Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 10 of 18 PageID: 10



Court. Although the precise number of such persons is unknown, and the facts on which the

calculation of the number is presently within the sole control of the Defendants, upon

information and belief, there are more than forty (40) members of the class.

        Commonality

        55.    There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:

        a.     Whether Defendant employed Plaintiff and the Class within the meaning of

the NJWHL;

        b.     Whether Plaintiff and Class members are promised and not paid at their

promised hourly wage under the NJWHL;

        c.     Whether Plaintiff and Class members are entitled to and paid overtime at their

promised hourly wage under the NJWHL;

        d.     Whether Defendants maintained a policy, pattern and/or practice of failing to

provide requisite statutory meal periods;

        e.     Whether Defendants provided paystubs detailing the rates of pay and credits

taken towards the minimum wage to Plaintiff and the Rule 23 class on each payday;

        f.     Whether Plaintiff and Class members are required to provide and maintain

tools of the trade on Defendants’ behalf at their own cost;

        g.     At what common rate, or rates subject to common method of calculation was

and is Defendants required to pay the Class members for their work.

        Typicality

        56.    Plaintiff's claims are typical of those claims which could be alleged by any

member of the Class, and the relief sought is typical of the relief that would be sought by each


TTroy                                         10 of 18                          Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 11 of 18 PageID: 11



member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or

overtime compensation. Defendants’ corporate-wide policies and practices affected all Class

members similarly, and Defendants benefitted from the same type of unfair and/or wrongful

acts as to each Class member. Plaintiff and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

        Adequacy

        57.    Plaintiff is able to fairly and adequately protect the interests of the Class and

have no interests antagonistic to the Class. Plaintiff is represented by attorneys who are

experienced and competent in representing Plaintiffs in both class action and wage-and-hour

employment litigation cases.

        Superiority

        58.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage-and-hour litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of efforts and expenses that numerous

individual actions engender. Because the losses, injuries and damages suffered by each of the

individual Class members are small in the sense pertinent to a class action analysis, the

expenses and burden of individual litigation would make it extremely difficult or impossible

for the individual Class members to redress the wrongs done to them. Further, important

public interests will be served by addressing the matter as a class action. The adjudication of


TTroy                                         11 of 18                            Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 12 of 18 PageID: 12



individual litigation claims would result in a great expenditure of Court and public resources;

however, treating the claims as a class action would result in a significant saving of these

costs. The prosecution of separate actions by individual members of the Class would create a

risk of inconsistent and/or varying adjudications with respect to the individual members of the

Class, establishing incompatible standards of conduct for Defendants and resulting in the

impairment of Class members’ rights and the disposition of their interests through actions to

which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion

methods to efficiently manage this action as a class action.

        59.    Upon information and belief, Defendants and other employers throughout the

state violate the New Jersey Labor Law. Current employees are often afraid to assert their

rights out of fear of direct or indirect retaliation. Former employees are fearful of bringing

claims because doing so can harm their employment, future employment, and future efforts to

secure employment. Class actions provide class members who are not named in the complaint

a degree of anonymity which allows for the vindication of their rights while eliminating or

reducing these risks.

                                     STATEMENT OF CLAIMS



               [Violations of the Fair Labor Standards Act—Unpaid Wage
               Brought on behalf of the Plaintiff and the FLSA Collective]

        60.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        61.    At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff in full, and the similarly situated collective action members, for some or all of the



TTroy                                         12 of 18                            Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 13 of 18 PageID: 13



hours they worked.

          62.   The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§ 206 shall be liable to the employees affected in the amount of their unpaid wage, and in an

additional equal amount as liquidated damages.

          63.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiff and Collective Class Members at the statutory

minimum wage when they knew or should have known such was due and that failing to do so

would financially injure Plaintiff and Collective Action members.


        [Violation of New Jersey Wage and Hour Law—Failure to Pay Minimum Wage
                        Brought on behalf of Plaintiff and Rule 23 Class]

          64.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

          65.   At all relevant times, Plaintiff is employed by Defendants within the meaning

of NJWHL.

          66.   At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff, and the collective action members, in full for some or all of the hours they worked.

          67.   Defendants knowingly and willfully violated Plaintiff’s and similarly situated

Class Members’ rights by failing to pay him minimum wages in the lawful amount for hours

worked.

          68.   An employer who fails to pay the minimum wage shall be liable, for their full

unpaid minimum wage, damages for unreasonably delayed payment of wages, reasonable

attorneys’ fees and costs and disbursement of the action pursuant to NJWHL §§ 34:11-56 et

seq.




TTroy                                         13 of 18                           Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 14 of 18 PageID: 14




           [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                 Brought on behalf of the Plaintiff and the FLSA Collective]

         69.   Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

         70.   The FLSA provides that no employer engaged in commerce shall employ a

covered employee for a work week longer than forty (40) hours unless such employee

receives compensation for employment in excess of forty (40) hours at a rate not less than one

and one-half times the regular rate at which he is employed, or one and one-half times the

minimum wage, whichever is greater. 29 U.S.C. § 207(a).

         71.   The FLSA provides that any employer who violates the provisions of 29

U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

         72.   Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime

pay violated the FLSA.

         73.   At all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to

Plaintiff and Collective Action Members for all hours worked in excess of forty (40) hours

per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

         74.   The FLSA and supporting regulations required employers to notify employees

of employment law requires employers to notify employment law requirements. 29 C.F.R. §

516.4.

         75.   Defendants willfully failed to notify Plaintiff and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’ and


TTroy                                         14 of 18                           Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 15 of 18 PageID: 15



FLSA Collectives’ labor.

        76.     Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff and Collective Class Members the statutory

overtime rate of time and one half for all hours worked in excess of forty (40) per week when

they knew or should have known such was due and that failing to do so would financially

injure Plaintiff and Collective Action members.


         [Violation of New Jersey Wage and Hour Law—Failure to Pay Overtime
                     Brought on behalf of Plaintiff and Rule 23 Class]

        77.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

        78.     An employer who fails to pay the minimum wage shall be liable, in addition to

the amount of any underpayments, for liquidated damages and interest.

        79.     At all relevant times, Defendants had a policy and practice of refusing to pay

the overtime compensation to Plaintiff at one and one-half times the hourly rate the Plaintiff

and the class are entitled to.

        80.     By failing to pay Plaintiff and the class, the Plaintiff and Class Members are

entitled to recover from Defendants his full unpaid overtime pay, damages for unreasonably

delayed payment of wages, reasonable attorneys’ fees and costs and disbursement of the

action pursuant to NJWHL §§ 34:11-56a et seq.


 [Breach of Implied Contract for Reimbursement of all Costs and Expenses of Electric
    Delivery Vehicle, including Depreciation, Insurance, Maintenance and Repairs
                   Brought on behalf of the Plaintiff and the Class]

        81.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.



TTroy                                         15 of 18                           Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 16 of 18 PageID: 16



        82.    Throughout the relevant period, Defendants required their deliverymen to bear

all of the “out-of-pocket” costs associated with their vehicles, including the purchase,

maintenance, repair, maintenance of the delivery vehicles, including bicycles and electric

bicycles.

        83.    Based on his personal experience and available information, Plaintiff can

document actual “out-of-pocket” vehicle related expenses of his electricity delivery bicycle.

        84.    The conduct of Defendants, and the course of Defendant’s conduct between the

parties, evidenced an intent for Plaintiff to maintain the delivery vehicle in working condition.

        85.    Plaintiff purchased, maintained and repaired the electric bicycle at his own

expense.

        86.    Plaintiff performed these deliveries for the sole benefit of the Defendants.

        87.    Defendants neither explicitly nor implicitly requested Plaintiff to cease the

purchase of gasoline and/or the maintenance of the vehicle.

        88.    As a result of the afore-alleged conduct of the parties, an implied contract arose

between them the terms of which are that Plaintiff would incur the expenses for bicycle

purchase and vehicle maintenance, in exchange for compensation from Defendants for such

expenses.

        89.    Defendants never compensated Plaintiff for any expenses incurred from the

purchase and maintenance of the electric bicycles, and the purchase of batteries. As a result,

Defendants breached the implied contract by failing and refusing to pay Plaintiff a reasonable

sum under the afore-alleged facts.

        90.    Defendants owe Plaintiff his overdue costs of delivery vehicles, cost of batter

change, if applicable, and maintenance of the bicycle.




TTroy                                         16 of 18                           Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 17 of 18 PageID: 17



                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself, and on the behalf of the FLSA

Collective Plaintiffs and Rule 23 Class, respectfully requests that this Court enter a judgment

providing the following relief:

        a)     Authorizing Plaintiff at the earliest possible time to give notice of this

collective action, or that the Court issue such notice, to all persons who are presently, or have

up through the extent allowable under the statute of limitations and including the date of

issuance of court-supervised notice, been employed by Defendants as non-exempt employees.

Such notice shall inform them that the civil notice has been filed, of the nature of the action,

of his right to join this lawsuit if they believe they were denied premium overtime wages;

        b)     Certification of this case as a collective action pursuant to FLSA;

        c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

them to assert timely FLSA claims and state claims in this action by filing individual Consent

to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to

represent the Collective Action Members;

        d)     A declaratory judgment that the practices complained of herein are unlawful

under FLSA and NJWHL;

        e)     An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by

law, from engaging in each of unlawful practices and policies set forth herein;




TTroy                                         17 of 18                             Complaint
Case 2:19-cv-12742-CCC-JBC Document 1 Filed 05/21/19 Page 18 of 18 PageID: 18



        f)     An award of unpaid minimum wage and overtime wages due under FLSA and

NJWHL due Plaintiff and the Collective Action members plus compensatory and liquidated

damages;

        g)     An award of liquidated and/or punitive damages as a result of Defendants’

knowing and willful failure to pay wages at least the hourly minimum wage, overtime

compensation pursuant to 29 U.S.C. §216;

        h)     An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees pursuant to 29 U.S.C. §216(b) and NJWHL;

        i)     An award of lost wages and liquidated damages equal to lost wages as a result

of Plaintiffs’ unlawful termination, compensatory damages, 2% simple prejudgment interest

provided by NJWHL, post-judgment interest, and attorney fees and costs;

        j)     The cost and disbursements of this action;

        k)     An award of prejudgment and post-judgment fees;

        l)     Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

Dated: Flushing, New York
May 21, 2019
                                     TROY LAW, PLLC
                                     Attorneys for the Plaintiff, proposed FLSA
                                     Collective and potential Rule 23 Class
                                     /s/ Aaron Schweitzer
                                     Aaron Schweitzer




TTroy                                        18 of 18                           Complaint
